              Case 2:19-cr-00200-RSM Document 53 Filed 03/22/21 Page 1 of 2




 1                                            THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
     UNITED STATES OF AMERICA,                    )   No. CR19-200-RSM
10                                                )
                    Plaintiff,                    )
11                                                )   ORDER GRANTING UNOPPOSED
               v.                                 )   MOTION TO SCHEDULE
12                                                )   DEFENDANT’S SENTENCING
     THOMAS DAY,                                  )   HEARING BY VIDEOCONFERENCE
13                                                )
                    Defendant.                    )
14                                                )
15
16          THE COURT has considered the unopposed motion of the parties to proceed

17   forward with a sentencing hearing, by videoconference, for March 25, 2021, for the

18   following reasons:

19                  (a) Under General Order 04-20, felony pleas and sentencings may

20   proceed by video or telephone if “the district judge in a particular case finds for specific

21   reasons that the plea or sentencing in that case cannot be further delayed without

22   serious harm to the interests of justice.” A sentencing hearing in this case cannot be

23   delayed without serious harm to the interests of justice; and

24                  (b) Mr. Day would like his sentencing hearing held as soon as possible

25   and resolve the case in a timely fashion; and

26

       ORDER GRANTING UNOPPOSED MOTION                               FEDERAL PUBLIC DEFENDER
       TO SCHEDULE SENTENCING HEARING                                   1601 Fifth Avenue, Suite 700
       BY VIDEOCONFERENCE - 1                                             Seattle, Washington 98101
       (US v. Thomas Day; CR19-200RSM)                                               (206) 553-1100
              Case 2:19-cr-00200-RSM Document 53 Filed 03/22/21 Page 2 of 2




 1                   (c) Mr. Day wishes to have his sentencing hearing held as soon as
 2   possible in light of anticipated delay associated with the COVID pandemic and a desire
 3   to alleviate presumptive backlogged court calendars following the COVID recovery
 4   process. Mr. Day believes that the Court may not be as able to accommodate a timely
 5   resolution of his case in the future as more cases are delayed; and
 6                   (d) a videoconference sentencing hearing would avoid further delays in
 7   the ultimate sentencing in this case, which would cause “serious harm to the interests of
 8   justice.” See General Order No. 04-20 (3/30/20).
 9          IT IS THEREFORE ORDERED that this matter should be set for a sentencing
10   hearing by videoconference on March 25, 2021.
11
12          DONE this 22nd day of March, 2021.
13
14
15                                              A
                                                RICARDO S. MARTINEZ
16                                              CHIEF UNITED STATES DISTRICT
                                                JUDGE
17
18   Presented by:

19   /s/ Gregory Geist
     Assistant Federal Public Defender
20
     Attorney for Thomas Day
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                            FEDERAL PUBLIC DEFENDER
       TO SCHEDULE SENTENCING HEARING                                1601 Fifth Avenue, Suite 700
       BY VIDEOCONFERENCE - 2                                          Seattle, Washington 98101
       (US v. Thomas Day; CR19-200RSM)                                            (206) 553-1100
